TRAYNOR, C. J., Concurring.
My views with respect to judicial review of administrative foldings of fact under Code of Civil Procedure, section 1094.5, are set forth in dissenting opinions in Moran v. Board of Medical Examiners, 32 Cal.2d 301, 315 [196 P.2d 20], and Southern California Jockey Club, Inc. v. California Horse Racing Board, 36 Cal.2d 167, 178 [223 P.2d 1]. These views remain unchanged, but since a majority of the court adhere to the Moran ease, I concur in the judgment under the compulsion of that ease.